DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie B (claims 2, 6, 12, 14-18) in the reply filed on 3/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear what is meant by “stairs-like pin step portion”.  What makes it stairs-like?  How is a step portion have plural stairs-like?  Does it have to gradually increase or have actual steps?  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2016/0325374) in view of Jin (KR20110088266A).
Regarding claim 2, Hori discloses a method for manufacturing a liquid-cooled jacket configured with: a jacket body 2 having a bottom portion, a peripheral wall portion rising from a peripheral edge of the bottom portion and a support column rising from the bottom portion; and a sealing body 3 sealing an opening of the jacket body, wherein the jacket body and the sealing body are joined by friction stirring, the method comprising: a preparation step of forming a peripheral wall step portion having a step bottom surface and a step side surface rising from the step bottom surface on an inner peripheral edge of the peripheral wall portion, a support column end surface of the support column at the same height position as the step bottom surface of the peripheral wall step portion; a placing step of placing the sealing body on the jacket body; a first main joining step of performing friction stirring by moving a rotary tool around along a first abutted portion where the step side surface of the peripheral wall step portion is abutted against the outer peripheral side surface of the sealing body (paragraph 0132, figure 6); and a second main joining step of performing friction stirring by moving the rotary tool, to an overlapping portion where the support column end surface of the support column and a back surface of the sealing body are overlapped (paragraphs 0133-0135, figure 7b) and the friction stirring is performed in the first main joining step and the second main 4joining step under the condition that the tip-end-side pin and the base-end-side pin come in contact with the jacket body and the sealing body (figures 3-4, 6-7, paragraphs 0120-0135). 
Hori does not disclose that the rotary tool is a main joining rotary tool for friction stirring having a base-end- side pin and a tip-end-side pin, a taper angle of the base-end-side pin is greater than a taper angle of the tip-end- side pin and a stairs-like pin step portion is formed in an outer circumferential surface of the base-end-side pin.  However, Jin discloses a friction stir pin wherein the pin has a base-end- side pin and a tip-end-side pin, a taper angle of the base-end-side pin is greater than a taper angle of the tip-end- side pin and a stairs-like pin step portion is formed in an outer circumferential surface of the base-end-side pin (figures 2-3).  To one skilled in the art at the time of the invention it would have been obvious to use a pin as taught by Jin because Jin states that it improves weld quality.
Regarding claim 6, Hori discloses a provisional joining step of provisionally joining the first abutted portion prior to the first main joining step (paragraph 0130-0138, figure 6).
Regarding claim 12, Hori discloses that the preparation step includes forming the jacket body by die casting, so as to have the bottom portion convex toward the front surface, and to have the sealing body convex toward the front surface (paragraphs 0027-0028).  
Regarding claim 13, Hori discloses that the deformation amount of the jacket body is measured in advance, and the friction stirring is performed while the insertion depth of the rotary tool being adjusted to the deformation amount in the first main joining step and the second main joining step (paragraph 0029).  
Regarding claim 14, Hori discloses a cooling plate in which a cooling medium flows is disposed on the back surface of the bottom portion and the friction stirring is performed while the jacket body and the sealing body being cooled, in the first main joining step and the second main joining step (paragraph 0168-01689, figure 12).  
Regarding claim 15, Hori discloses that the front surface of the cooling plate comes in surface contact with the back surface of the bottom portion (paragraphs 0168-0169, figure 12).  
Regarding claim 16, Hori discloses that the cooling plate has a cooling flow passage in which the cooling medium flows, and the cooling flow passage has a planar shape to follow a moving trajectory of the rotary tool, in the first main joining step (paragraph 0035).  
Regarding claim 17, Hori discloses that the cooling flow passage in which the cooling medium flows is composed of a cooling pipe embedded in the cooling plate (figure 12).  
Regarding claim 18, Hori discloses that the friction stirring is performed in the first main joining step and the second main joining step, while a cooling medium being flowed in a hollow portion composed of the jacket body and the sealing body to cool the jacket body and the sealing body (paragraphs 0039, 0074).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/622559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/624256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/640646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/640661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/959087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/058601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/285062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/044271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,185,945. Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,185,94. Although the claims at issue are not identical, they are not patentably distinct from each other because they have similar structures and methods as the current claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735